       Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 1 of 37



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   MAUREEN C. ONYEAGBAKO
     Deputy Attorney General
 4   State Bar No. 238419
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7324
      Fax: (916) 324-8835
 7    E-mail: Maureen.Onyeagbako@doj.ca.gov
     Attorneys for Xavier Becerra, in his official capacity
 8   as Attorney General of California, Luis Lopez, in his
     official capacity as Director of the California
 9   Department of Justice Bureau of Firearms, and
     Robert D. Wilson, in his official capacity as Deputy
10   Attorney General

11                             IN THE UNITED STATES DISTRICT COURT

12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
     CHAD LINTON, an individual; PAUL                           3:18-cv-7653-JD
16   MCKINLEY STEWART, an individual;
     KENDALL JONES, an individual;                              DECLARATION OF MAUREEN
17   FIREARMS POLICY FOUNDATION;                                ONYEAGBAKO IN SUPPORT OF
     FIREARMS POLICY COALITION;                                 DEFENDANTS’ OPPOSITION TO
18   SECOND AMENDMENT FOUNDATION;                               PLAINTIFFS’ MOTION FOR
     CALIFORNIA GUN RIGHTS                                      SUMMARY JUDGMENT OR, IN THE
19   FOUNDATION; and MADISON SOCIETY                            ALTERNATIVE, PARTIAL SUMMARY
     FOUNDATION,                                                JUDGMENT
20
                                              Plaintiffs,
21
                    v.                                          Courtroom:      11
22                                                              Judge:          The Honorable James Donato
                                                                Trial Date:     January 11, 2021
23   XAVIER BECERRA, et al.,                                    Action Filed:   December 20, 2018

24                                         Defendants.

25

26
27

28
                                                            1
                    Onyeagbako Decl. Supp. Defs.’ Opp’n to Pls.’ Mot. Summ. J. / Partial Summ. J. (3:18-cv-7653-JD)
       Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 2 of 37



 1         I, Maureen C. Onyeagbako, declare as follows:

 2         1.        I am a deputy attorney general authorized to practice in this court. I represent

 3   Defendants Xavier Becerra, in his official capacity as Attorney General of California; Luis Lopez,

 4   in his official capacity as Director of the California Department of Justice Bureau of Firearms;1

 5   and Robert D. Wilson, in his official capacity as Deputy Attorney General, in this action.

 6         2.        Attached as Exhibit A are true copies of excerpts of the transcript from Gilbert M.

 7   Matsumoto’s deposition, which took place on June 5, 2020, via Zoom teleconference in the State

 8   of California.2

 9         3.        Attached as Exhibit B are true copies of excerpts from Exhibit 017 for the

10   Matsumoto deposition, Bates-stamped as AGO_LINTON_160 through 167. These documents

11   were produced by Defendants during discovery and are kept in the normal course of business by

12   Defendants.

13          I declare under penalty of perjury that the foregoing is true and correct.

14          Executed this 21st day of August, 2020, in Sacramento, California.

15                                                                      /s/ Maureen C. Onyeagbako
16                                                                      MAUREEN C. ONYEAGBAKO
                                                                          Deputy Attorney General
17

18   SA2019100119
     34191183.docx
19

20
21

22

23

24

25            1
               Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, Director Luis Lopez
26   of the California Department of Justice Bureau of Firearms is automatically substituted as a
     defendant in this matter in place of his predecessor, Brent E. Orick.
27           2
               Defendants believe Plaintiffs lodged a copy of Mr. Matsumoto’s complete deposition
     transcript with the Court at the time of filing their motion for summary judgment on June 22,
28   2020. Defendants will produce a copy to the Court upon request.
                                                             2
                       Onyeagbako Decl. Supp. Defs.’ Opp’n to Pls.’ Mot. Summ. J. / Partial Summ. J. (3:18-cv-7653-JD)
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 3 of 37
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 4 of 37


1                 UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3
4    CHAD LINTON, et al.,                          )
                                                   )
5                    Plaintiffs,                   )
                                                   )
6                        vs.                       )Case No.
                                                   )3:18-cv-07653-JD
7    XAVIER BECERRA, in his                        )
     official capacity as Attorney                 )
8    General of California, et al.,                )
                                                   )
9                    Defendants.                   )
     ________________________________)
10
11
12
13
14
15
16    VIDEOCONFERENCE DEPOSITION OF GILBERT M. MATSUMOTO
17                       Friday, June 5, 2020
18                                Volume I
19
20
21
22   Reported by:
     CARLA SOARES
23   CSR No. 5908
24   Job No. 4083222
25   Pages 1 - 119

                                                                Page 1

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 5 of 37


1                 UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3
4    CHAD LINTON, et al.,                          )
                                                   )
5                    Plaintiffs,                   )
                                                   )
6                        vs.                       )Case No.
                                                   )3:18-cv-07653-JD
7    XAVIER BECERRA, in his                        )
     official capacity as Attorney                 )
8    General of California, et al.,                )
                                                   )
9                    Defendants.                   )
     ________________________________)
10
11
12
13
14
15
16               VIDEOCONFERENCE DEPOSITION OF GILBERT M.
17   MATSUMOTO, Volume I, taken on behalf of Plaintiffs,
18   beginning at 9:03 a.m., and ending at 12:16 p.m., on
19   Friday, June 5, 2020, before CARLA SOARES, Certified
20   Shorthand Reporter No. 5908.
21
22
23
24
25

                                                                Page 2

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 6 of 37


1    APPEARANCES VIA VIDEOCONFERENCE:
2
3    For the Plaintiffs:
4                   SEILER EPSTEIN LLP
5                   BY:     GEORGE M. LEE
6                           Attorney at Law
7                   275 Battery Street, Suite 1600
8                   San Francisco, California 94111
9                   415.979.0500
10                  gml@seilerepstein.com
11
12
13   For the Defendants:
14                  OFFICE OF THE ATTORNEY GENERAL
15                  BY:     MAUREEN C. ONYEAGBAKO
16                          Deputy Attorney General
17                  1300 I Street, Suite 125
18                  Sacramento, California 94244
19                  916.210.7324
20                  maureen.onyeagbako@doj.ca.gov
21
22                                    --o0o--
23
24
25

                                                                Page 3

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 7 of 37


1                                 INDEX
2    WITNESS
3    GILBERT M. MATSUMOTO                                   EXAMINATION
     Volume I
4
5                     BY MR. LEE                                          9
6                     BY MS. ONYEAGBAKO                                 115
7
8                                EXHIBITS
9    NUMBER                    DESCRIPTION                             PAGE
10   Exhibit 1     (Omitted)
11
12   Exhibit 2     (Omitted)
13
14   Exhibit 3     (Omitted)
15
16   Exhibit 4     (Omitted)
17
18   Exhibit 5                                                           25
19               Document headed "Background
20               Clearance Unit DROS Procedures,"
21               Bates AGO LINTON 078 - 094
22
23
24
25

                                                                Page 4

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 8 of 37


1                                EXHIBITS
2    NUMBER                     DESCRIPTION                            PAGE
3    Exhibit 6                                                           14
4                 Fourth Amended Notice of Deposition
5                 of the California Department of
6                 Justice
7
8    Exhibit 7                                                           19
9                 Letter to Sierra Gun Supply from
10                Firearms Clearance Section, dated
11                3-27-18, with attachments,
12                Bates AGO LINTON 001 - 113
13
14   Exhibit 8                                                           60
15                Document headed "West's Ann.Cal.Penal
16                Code Section 29800,"
17                Bates AGO LINTON 095 - 096
18
19   Exhibit 9      (Omitted)
20
21   Exhibit 10     (Omitted)
22
23
24
25

                                                                Page 5

                             Veritext Legal Solutions
                                  866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 9 of 37


1                                 EXHIBITS
2    NUMBER                     DESCRIPTION                            PAGE
3    Exhibit 11                                                          72
4                 Letter to Sierra Gun Supply from
5                 Firearms Clearance Section, dated
6                 3-27-18, with attachments,
7                 Bates AGO LINTON 001 - 063
8
9    Exhibit 12
10                (Omitted)
11
12   Exhibit 13                                                          72
13                E-mail to Robert Wilson from Adam
14                Richards, dated 12-4-18, with attachments,
15                Bates AGO LINTON 097 - 113
16
17   Exhibit 14                                                          90
18                Letter to Gun Boss Armory from
19                Firearms Clearance Section, dated
20                2-27-18, with attachments
21                Bates AGO LINTON 064 - 077
22
23
24
25

                                                                Page 6

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 10 of 37


1                                 EXHIBITS
2    NUMBER                     DESCRIPTION                             PAGE
3    Exhibit 15                                                          100
4                 Letter to Kendall Jones from
5                 Certificate of Eligibility Unit,
6                 dated 2-23-19
7
8    Exhibit 16                                                          101
9                 Document headed "Certification of
10                Criminal History Record Information"
11
12   Exhibit 17                                                           19
13                Document headed "Chronology for
14                Jones, Kendall,"
15                first page Bates AGO LINTON 114
16
17                                --o0o--
18
19
20
21
22
23
24
25

                                                                Page 7

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 11 of 37


1                             REFERENCED EXHIBITS
2                              EXHIBIT                   PAGE
3                                          (None)
4
5
6                      INSTRUCTIONS NOT TO ANSWER
7                                  PAGE              LINE
8                                          (None)
9
10                                       --o0o--
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 8

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 12 of 37


1         Witness Location:       Sacramento, California

2                       Friday, June 5, 2020

3                             9:03 a.m.

4

5                      P R O C E E D I N G S

6                 THE REPORTER:     The attorneys participating in

7    this deposition acknowledge that the reporter is not

8    physically present in the deposition room and that the

9    reporter will be reporting this deposition remotely.

10                The parties and their counsel consent to this

11   arrangement and waive any objections to this manner of

12   reporting.     Please indicate your agreement by stating

13   your name and your agreement on the record.

14                MR. LEE:   I agree.      This is George Lee

15   appearing on behalf of the plaintiffs.

16                MS. ONYEAGBAKO:     Yes.      Deputy Attorney General

17   Maureen Onyeagbako on behalf of the defendants.

18                     GILBERT M. MATSUMOTO,

19   having been administered an oath, was examined and

20   testified as follows:

21                           EXAMINATION

22   BY MR. LEE:

23         Q      Good morning, Mr. Matsumoto.

24         A      Good morning.

25         Q      Am I pronouncing that correctly?

                                                                 Page 9

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 13 of 37


1    origin.

2                 Are you prepared to testify to that category

3    today?

4             A   Yes.

5             Q   So firstly, is there a written policy that is

6    described in this Category 1, which is a policy

7    regarding the denial of out-of-state former felons whose

8    felony convictions have been set aside or vacated in

9    their respective states of origin?

10            A   We just -- we just follow the penal codes or

11   the welfare institution codes, health and safety codes.

12            Q   Do I understand from your answer, does that

13   mean no, there is no actual written policy that

14   specifically pertains to this subject?

15            A   No.

16            Q   So just so it's clear, no, there is no written

17   policy?

18            A   No, there is no written policy.

19            Q   Okay.   And have you undertaken efforts to look

20   for a written policy?

21            A   No, I have not.

22            Q   Is there an unwritten policy that you're aware

23   of that pertains to the subject that we've talked about?

24            A   Not that I know of.

25                MR. LEE:   So I'm going to pull up and refer to

                                                                Page 24

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 14 of 37


1    because we treat out-of-state individuals just like

2    California individuals.       Same way.        It doesn't change.

3          Q    Can you tell me the process that an analyst or

4    the DOJ employee goes through to review the laws of that

5    particular state where the conviction occurred to

6    determine how it applies?

7          A    The process would be, first we would do his

8    background.    And if there's a conviction that appears in

9    that state, we would do our research.               We would contact

10   the state first to see if it was reduced.               Or if there's

11   no disposition, we would contact that state to determine

12   if there was a conviction or not.

13              Then we -- if there was, we would determine if

14   it's an offense that can be reduced to a misdemeanor.

15   Then if there's no other information that's on the FBI

16   record, we would make our determination.

17              So if I saw a misdemeanor on that record, I

18   would approve them.

19         Q    Do you -- so as part of your job -- ordinary

20   job duties when you're not testifying, do you actually

21   participate in the approval or denial process?

22         A    Yes.

23         Q    Are you a supervisor?

24         A    Yes, I am.

25         Q    So you look to see whether or not it -- so if

                                                                  Page 38

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 15 of 37


1    It's marked as AGO LINTON 119; is that correct?

2             A   That's correct.

3             Q   Do you have that document in front of you?

4             A   Yes.

5             Q   Where does that -- where does this page come

6    from?

7             A   FBI, the national instant gun check system.

8             Q   Is that NICS?

9             A   That's NICS.

10            Q   And NICS is the system that the FBI -- the

11   Federal Bureau of Investigation administers to -- to

12   administer background checks for people nationwide; is

13   that generally true?

14            A   That's true, unless you're a point of contact,

15   say, which we do our own backgrounds.

16            Q   Okay.   Federal -- the FBI, through the NICS

17   program, administers background checks, generally

18   speaking, nationwide; is that what they do?

19                MS. ONYEAGBAKO:     Objection.         Asked and

20   answered, misstates testimony.

21                THE WITNESS:    I would say yes.

22   BY MR. LEE:

23            Q   And California does its own background checks,

24   right?

25            A   California does state background checks,

                                                                     Page 58

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 16 of 37


1    what's in the state and the NICS check.

2          Q      I see.     So it does consult with the -- it does

3    consult the NICS database in order to look at

4    convictions nationwide?

5          A      Correct.     That is correct.

6          Q      Okay.     So you're saying that this page,

7    AGO LINTON 119, comes from the FBI?

8          A      Yes.

9          Q      And why is this -- strike.

10                Is this page, AGO LINTON 119, is this a

11   California Department of Justice policy?

12         A      It's not a policy.         It's just a reference.

13   It's for reference.        All 50 states have the same thing,

14   same type of -- this is NICS.             Like, for Texas, Texas

15   has one.     All the U.S. territories in the U.S., they all

16   have this.

17         Q      You're saying this is not a policy of the

18   California Department of Justice?

19         A      No.     It's an opinion.

20         Q      But it's an opinion that is followed, right?

21         A      Correct.

22         Q      And it's an opinion that provides guidance?

23         A      Yes.

24         Q      And it's an opinion that gets applied to

25   people who fall within its parameters?

                                                                Page 59

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 17 of 37


1    California unless he has a governor's pardon that

2    specifically states his firearm rights are restored.

3          Q    But 29800 doesn't specifically mention a

4    situation where the felony conviction was set aside or

5    vacated, right?

6          A    That's correct.

7          Q    So the Department has to issue its own

8    separate policy on that subject; is that correct?

9               MS. ONYEAGBAKO:       Objection.         Lacks foundation.

10              THE WITNESS:      I wouldn't consider it policy.

11   I would consider it just following the penal codes.                We

12   just follow what the penal codes say.

13   BY MR. LEE:

14         Q    Okay.    So your testimony, then, is that there

15   is no DOJ policy that pertains to the treatment of

16   out-of-state felony convictions that have been set aside

17   or vacated in their respective state because it's just

18   simply a matter of reading 29800?

19         A    Yes.

20         Q    And the pardons issue, that might be an

21   exception, but that comes from the one page of the FBI

22   binder?

23         A    That is correct.

24         Q    Now, 29800(a)(1) obviously applies to

25   convictions that occur in California itself, right?

                                                                  Page 64

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 18 of 37


1               MS. ONYEAGBAKO:       Okay.      Great.   Right.    But

2    they're not -- but there may be gaps in that numbering.

3               MR. LEE:    Correct.

4               MS. ONYEAGBAKO:       And just to clarify, it was

5    in the afternoon, not last night.

6               I just want to make sure so I can put the

7    papers in front of the witness.

8               MR. LEE:    Right.

9               THE WITNESS:      Mr. Lee, I have the documents in

10   front of me.

11   BY MR. LEE:

12         Q    Okay.    And I just want to make sure, again, in

13   being able to testify as to the categories regarding

14   Mr. Linton's eligibility, you didn't go outside of any

15   of the documents that are in front of you?

16         A    No.

17         Q    Okay.    So Mr. Linton began receiving denials

18   of his attempted firearms purchases beginning in 2015;

19   is that correct?

20         A    That's correct.

21         Q    What was the basis for the denials?

22         A    A felony conviction appearing on his

23   out-of-state criminal history record.

24         Q    Was that a felony conviction from Washington

25   State that occurred in 1987?

                                                                   Page 74

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 19 of 37


1          A    That is correct.

2          Q    And so let's make sure.

3               Aside from the Washington State felony

4    conviction in 1987, was there anything else on

5    Mr. Linton's criminal history that you saw that

6    disqualified him from being able to purchase a firearm?

7          A    California, he only has an application for

8    beverage control.     So he would be -- that California

9    record, he'd be okay, but Washington felony conviction.

10         Q    Right.    I'm just making sure that there wasn't

11   any other conviction out there that you're aware of that

12   would otherwise disqualify him.

13         A    Not that I'm aware of.

14         Q    Okay.    So if you turn to -- on Exhibit 11,

15   specifically to page AGO LINTON 012, I think you have it

16   up on the screen, too.

17         A    Okay.

18         Q    All right.     So this is a document that says

19   "USNA Denial."

20              Do you see that?

21         A    Yes.

22         Q    What is USNA?

23         A    This is an ammunition denial.

24         Q    Ammunition?

25         A    Yes.

                                                                Page 75

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 20 of 37


1          A    Or Chia or Cheri or Rachel.              One of the three.

2    It's one of the three I would ask.

3          Q    Okay.     Did you actually talk to the person who

4    made the determination that Mr. Linton was not eligible

5    to purchase or own firearms?

6          A    No.     I don't know who it is.           I don't know the

7    analyst who denied it.

8          Q    Right.     But you did your own independent

9    review; is that correct?

10         A    That's correct.

11         Q    And after your own independent review of these

12   records, you agree with that assessment that he's

13   denied?

14         A    Yes, I do.

15         Q    And the basis is what's indicated in this

16   handwritten notation, that vacated felony conviction is

17   not recognized in California?

18         A    No.     I did my own research, and this is an

19   example where, on the out-of-state records, that you

20   need to do your due diligence.           Because if that

21   "vacated" was there, I would see felony conviction.                But

22   since I see this "vacated," I would look into NICS

23   terminology to see what "vacated" means.

24         Q    Okay.     So you actually did reference what the

25   term "vacated" means in NICS?

                                                                  Page 82

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 21 of 37


1           A     Yes.
2           Q     And was that -- is that available in
3    Exhibit 017 somewhere?
4           A     No.
5           Q     Okay.     So what is the -- where would you find
6    the definition of "vacated" in -- as far as NICS is
7    concerned?
8           A     In the Washington State terminology page.
9           Q     Okay.     Is that available in Exhibit 17?
10          A     No.     Oh, wait.     Excuse me.
11                Can you hold on for a minute, please?
12          Q     Sure.     Take your time.
13          A     Yes, I have the document in front of me.
14          Q     Okay.     Is the terminology page that you're
15   referring to, is that found at the very last page of
16   that document, which is AGO LINTON 255?
17          A     That's correct.
18          Q     And -- let's see if I can do this correctly.
19                So this is a page -- Exhibit AGO LINTON 255,
20   it's a Washington terminology page, right?
21          A     Yes.
22          Q     Where does this page come from?
23          A     National instant gun check system.             NICS.
24          Q     The FBI binder?
25          A     The FBI binder.

                                                               Page 83

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 22 of 37


1    discussed that you mentioned you referenced and the

2    criminal history reflected in Exhibit 014, are there any

3    other documents that you referenced to determine

4    Mr. Stewart's eligibility?

5          A    Just the documents in front of me.

6          Q    Okay.    So Mr. Stewart received a DROS denial

7    in 2018.

8               Do you see that?

9          A    Yes, I do.

10         Q    And what was the basis for the -- his denial?

11         A    A felony burglary offense in another state.

12         Q    Is this a 1976 felony burglary from Arizona?

13         A    That is correct.

14         Q    Looking at Mr. Stewart's criminal history, was

15   there any other disqualifying conviction that prevents

16   Mr. Stewart from owning a firearm in California?

17         A    His California record would be okay.           His

18   out-of-state -- that's what we would base our denial on,

19   his FBI record in the state of Arizona.

20         Q    And that reflects just -- the only

21   disqualifying conviction -- just to make sure we're on

22   the same page, the only disqualifying conviction is that

23   1976 felony burglary from Arizona, right?

24         A    That is correct.

25         Q    If you could turn to page AGO LINTON 068, and

                                                                Page 91

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 23 of 37


1    page, the felony and misdemeanor page, restoration of

2    rights page, domestic violence page, and the state

3    prohibitor page.

4           Q   Okay.    So let's just start back up for a

5    minute.

6               What is a certificate of eligibility?

7           A   A certificate of eligibility is a form that an

8    individual needs to be able to sell or work at a dealer

9    to sell firearms.

10          Q   Among other things?

11          A   Among other things, it's -- well, pretty much

12   that's it that I know of, that I'm aware of.

13          Q   Okay.

14          A   I don't work in that unit so I couldn't tell

15   you.   I strictly do backgrounds.

16          Q   And we refer to them as COEs.              Is that how you

17   refer to them, too?

18          A   Yes, that's correct.            COE.

19          Q   So are COEs handled by a different unit other

20   than -- different than background clearance?

21          A   Yes.    Yes.

22          Q   Now, Mr. Jones received a denial of his COE,

23   the latest, in 2019; is that correct?

24          A   That is correct.

25              MR. LEE:       And I will pull up and reference

                                                                  Page 99

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 24 of 37


1    Exhibit 015.
2                 (Exhibit 15 was marked for identification
3           and is attached hereto.)
4                 THE WITNESS:       It's blacked out.       Oh,
5    Exhibit --
6    BY MR. LEE:
7           Q     Exhibit 015?
8                 MS. ONYEAGBAKO:         Oh, Exhibit 15?     Okay.
9                 THE WITNESS:       Okay.
10   BY MR. LEE:
11          Q     So is this Exhibit 15 a letter reflecting
12   Mr. Jones's denial of a COE as of February 23, 2019?
13          A     That's correct.
14          Q     What's the basis for his denial of the COE?
15          A     Felony conviction.           I think it was for misuse
16   of a credit card.
17          Q     And that was a felony conviction from the
18   State of Texas?
19          A     State of Texas.         Yes.
20          Q     All right.      And you've undertaken a review of
21   his criminal history that's reflected in the documents?
22          A     Yes, I have.
23          Q     And are there any other disqualifying
24   convictions that prevent Mr. Jones from getting his COE
25   aside from the Texas conviction for credit card abuse?

                                                              Page 100

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 25 of 37


1             Q   Based on what?

2             A   Based on either 29800 or the restoration of

3    rights.

4             Q   So why do you consult with the -- why do you

5    consult the NICS binder at all?            The NICS binder is

6    actually irrelevant, isn't it?

7                 MS. ONYEAGBAKO:     Objection.         Vague,

8    foundation.

9    BY MR. LEE:

10            Q   You can answer.

11            A   Oh, okay.   Sometimes.        We only use it for

12   reference.     It's only reference material.

13            Q   But it's a useless -- it's meaningless -- it's

14   a meaningless reference exercise, isn't it?

15                MS. ONYEAGBAKO:     Objection.         Foundation,

16   vague.

17   BY MR. LEE:

18            Q   You can answer.

19            A   Technically, I wouldn't say it wasn't a

20   meaningless reference page.

21            Q   You wouldn't say that it wasn't?            I'm sorry.

22            A   Meaning -- okay.      It's not a meaningless page.

23   How's that?

24            Q   You say you consult this NICS binder to look

25   at the state terminology.        But the state terminology in

                                                                  Page 107

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 26 of 37


1

2

3

4

5

6

7

8               I, GILBERT M. MATSUMOTO, do hereby declare

9    under penalty of perjury that I have read the foregoing

10   transcript; that I have made any corrections as appear

11   noted, in ink, initialed by me, or attached hereto; that

12   my testimony as contained herein, as corrected, is true

13   and correct.

14              EXECUTED this ______ day of _________,

15   2020, at __________________, _________________.

16                    (City)                        (State)

17

18

19                                  __________________________

20                                       GILBERT M. MATSUMOTO

21

22

23

24

25

                                                               Page 118

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 27 of 37


1               I, the undersigned, a Certified Shorthand

2    Reporter of the State of California, do hereby certify:

3               That the foregoing proceedings were taken

4    before me at the time and place herein set forth; that

5    any witnesses in the foregoing proceedings, prior to

6    testifying, were administered an oath; that a record of

7    the proceedings was made by me using machine shorthand

8    which was thereafter transcribed under my direction;

9    that the foregoing transcript is a true record of the

10   testimony given.

11              Further, that if the foregoing pertains to the

12   original transcript of a deposition in a Federal Case,

13   before completion of the proceedings, review of the

14   transcript [x] was [ ] was not requested.

15              I further certify I am neither financially

16   interested in the action nor a relative or employee of

17   any attorney or any party to this action.

18              IN WITNESS WHEREOF, I have this date

19   subscribed my name.

20

21   Dated: this 12 day of June, 2020.

22

23                             <%7529,Signature%>

24                             CARLA SOARES

25                             CSR No. 5908

                                                               Page 119

                              Veritext Legal Solutions
                                   866 299-5127
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 28 of 37




          EXHIBIT B
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 29 of 37




                                                          Exhibit B_001
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 30 of 37




                                                          Exhibit B_002
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 31 of 37




                                                          Exhibit B_003
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 32 of 37




                                                          Exhibit B_004
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 33 of 37




                                                          Exhibit B_005
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 34 of 37




                                                          Exhibit B_006
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 35 of 37




                                                          Exhibit B_007
Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 36 of 37




                                                          Exhibit B_008
          Case 3:18-cv-07653-JD Document 48-1 Filed 08/21/20 Page 37 of 37




                                  CERTIFICATE OF SERVICE
Case Name:        Linton, Chad, et al v. Xavier           No.    3:18-cv-7653-JD
                  Becerra

I hereby certify that on August 21, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
 DECLARATION OF MAUREEN ONYEAGBAKO IN SUPPORT OF DEFENDANTS’
 OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT OR, IN
 THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 21,
2020, at Sacramento, California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2019100119
34342671.docx
